PER CURIAM.
We affirm the denial of Steve Williams, Jr.’s untimely and successive motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. However, as the order does not adjudicate Williams’s motion for DNA testing filed pursuant to Florida Rule of Criminal Procedure 3.853, we do not consider that is*477sue. Williams’s rule 3.85B motion has been pending for nearly one year. The trial court should consider that motion at its earliest convenience.
AFFIRMED.
SAWAYA, ORFINGER and BERGER, JJ., concur.